Citation Nr: 0013787	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-32 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, of which notice was 
given in October 1995, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

This case was remanded in October 1998 for further 
development, including consideration of additional evidence 
by the agency of original jurisdiction, clarification of the 
appellant's representation, and the scheduling of a hearing 
before the Board.  A review of the claims file reflects that 
these actions have been accomplished.  Thus, the Board finds 
the RO has complied with the terms of the Remand.


FINDINGS OF FACT

1.  The RO denied the appellant's claim to entitlement to 
service connection for the cause of the veteran's death in 
July 1994.  The appellant did not appeal this decision.

2.  Statements from Eugene L. Brown, Jr., M.D., and the 
veteran's stepdaughter bear directly and substantially upon 
the specific matter under consideration, are neither 
cumulative nor redundant, and by themselves or with evidence 
previously assembled are so significant they must be 
considered in order to decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's cause of death to his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since July 1994 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a review of the record, the Board has determined that 
the issue on appeal is whether the appellant submitted new 
and material evidence to reopen her previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  The RO denied the appellant's initial 
claim in July 1994 on the basis that the evidence did not 
show that the veteran's death was causally related to any 
injury or disease incurred in or aggravated by his active 
service.  By letter dated in July 1994, the RO notified the 
appellant of the denial and of her appellate rights with 
regard to that denial.  The appellant did not appeal this 
decision.  The RO's July 1994 decision is thus final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since July 
1994 includes statements from the veteran's treating 
physician, Dr. Brown, Jr., and the veteran's stepdaughter.

In his May 1995 letter, Dr. Brown, Jr., stated he treated the 
veteran for, among other things, recurrence of ulcers and a 
pilonidal cyst, and for severe arthritis of his left knee and 
back.  He further opined that these disabilities 
"contributed greatly to [the veteran's] early and sudden 
death."  The Board notes that the veteran was service-
connected for duodenal ulcer, a pilonidal cyst, and the 
residuals of contusions of the back and left knee.

In her November 1997 statement, the veteran's stepdaughter 
recalled having to help the appellant dress the wounds the 
veteran sustained as a result of the inservice shrapnel 
blast, long after he had left active service.  She further 
contends that these wounds caused circulation problems that 
contributed to the veteran's death.  A review of the record 
shows that the veteran's stepdaughter attended nursing 
school.  

These statements bear directly and substantially upon the 
specific matter under consideration, and were not considered 
by the RO when it made its rating decision in July 1994. 
Moreover, these statements are so significant that they must 
be considered to decide fairly the merits of this claim.  
These statements therefore constitute new and material 
evidence under 38 C.F.R. § 3.156(a), and the Board is 
required to reopen the previously denied claim of entitlement 
to service connection for the cause of the veteran's death.

The Board must now determine whether the appellant's claim is 
well grounded.  Service connection may be granted for the 
cause of the veteran's death where the evidence shows that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection, or that it aided or lent assistance 
in the production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  To establish that her claim is 
well grounded, the appellant must produce competent evidence 
of a current disability; a disease or injury which was 
incurred in service, and a nexus between the disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  In this case, evidence of a 
current disability, by definition, is the condition that 
caused the veteran's death, and is therefore met.  See Ramey 
v. Brown, 9 Vet. App. 40 (1996).  The second and third 
elements are also met, in that Dr. Brown, Jr., has proffered 
his opinion that the conditions for which he treated the 
veteran-some being service-connected, namely, duodenal 
ulcer, pilonidal cyst, and residuals of the left knee and 
back-contributed to his death.

The Board thus finds that the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
also finds that additional development by the RO is needed 
before the Board can proceed in adjudicating the appellant's 
claim on the merits.


ORDER

Having submitted new and material evidence, the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death is reopened.  The claim for service connection 
for the cause of the veteran's death is well grounded.  To 
this extent, the appeal is granted.


REMAND

Once an appellant has submitted a claim that is well 
grounded, the VA has a duty to assist her in developing her 
claim.  In this case, VA assistance is necessary as there are 
outstanding medical records, clarification of the veteran's 
stepdaughter's medical credentials is required, and further 
medical opinion is needed to decide fairly the appellant's 
claim.

Dr. Brown, Jr. stated in his May 1995 letter that he had 
treated the veteran for many problems, including recurrence 
of his ulcers and pilonidal cyst, and severe arthritis in his 
left knee and back.  However, records of this treatment are 
not associated with the claims file.  Moreover, Dr. Brown, 
Jr., related these conditions to the veteran's death, but did 
not express the rational on which he based his opinion.  

The veteran's stepdaughter, in her November 1997 statement, 
indicated her belief that the veteran suffered from 
circulatory problems attributable to the shrapnel wound he 
received during active service.  She recalled that he 
suffered continuous pain and that the wound needed dressing 
and treatment long after his discharge from active service.  
She further argued that these circulatory problems 
contributed to her father's death.  A review of the record 
shows that the veteran's stepdaughter attended nursing 
school.  However, it is not known what, if any, degree she 
received and what her credentials to make such an opinion 
might be.  The Board believes clarification of her 
credentials is necessary.  

This case is REMANDED to the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Brown, Jr. and request all treatment 
records of the veteran, especially those 
treatment records on which the physician 
based his May 1995 opinion.  Upon 
receipt, the RO should associate Dr. 
Brown, Jr.'s treatment records with the 
claims file.

2.  The RO should afford the veteran's 
stepdaughter an opportunity to submit her 
medical credentials, and the rationale 
for her opinion concerning the cause of 
her father's death.  Upon receipt, the RO 
should associate the stepdaughter's 
response and any supporting documents 
with the claims file.

3.  The RO should refer the veteran's 
claims files to an appropriate medical 
specialist to review and an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities caused or contributed 
substantially or materially to cause the 
veteran's death.  A complete rationale 
for the opinion expressed should be 
provided.  

4.  The RO should then readjudicate the 
claim for service connection for the 
cause of the veteran's death.  If the 
RO's determination remains adverse to the 
appellant, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information.  At this juncture, however, the Board intimates 
no opinion, favorable or unfavorable, as to the merits of 
this claim.  The appellant may submit additional evidence and 
argument in support of her claim; however, no further action 
is necessary unless otherwise notified by the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



